[Cite as Burton Carol Mgt., L.L.C. v. Ziegler, 2015-Ohio-4926.]


                                    IN THE COURT OF APPEALS

                                ELEVENTH APPELLATE DISTRICT

                                         LAKE COUNTY, OHIO


BURTON CAROL MANAGEMENT, LLC,                            :        OPINION

                 Plaintiff-Appellee,                     :
                                                                  CASE NO. 2015-L-010
        - vs -                                           :

IRM B. ZIEGLER, et al.,                                  :

                 Defendants-Appellants.                  :


Civil Appeal from the Mentor Municipal Court, Case No. 14 CVG 00227.

Judgment: Appeal dismissed.


Michael D. Linn, and James J. Costello, Powers Friedman Linn P.L.L., Four Commerce
Park, Suite #180, 23240 Chagrin Boulevard, Cleveland, OH 44122 (For Plaintiff-
Appellee).

Irm B. Ziegler, pro se, P.O. Box 601, Grand River, OH                    44045 (For Defendant-
Appellant).

Joseph R. Ziegler, pro se, 120 Court Street, Chardon, OH 44024 (For Defendant-
Appellant).


THOMAS R. WRIGHT, J.

        {¶1}     Irm and Joseph Ziegler timely appeal two decisions issued by the Mentor

Municipal Court: 1. the January 9, 2015 Judgment Entry ordering garnishment against

Irm only and 2. the January 15, 2015 Judgment Entry addressing various issues. This

appeal is one of many filed by appellants arising from the jury’s 2014 verdict in

appellee’s favor against Irm for $2,778.65.
       {¶2}   Although Joseph Ziegler was originally named as a defendant in this suit,

appellee voluntarily dismissed him well before the jury trial. An appeal only lies on

behalf of a party that can show his rights have been affected and if his affected interest

is immediate and pecuniary.        Ohio Contract Carriers Assn., Inc. v. Public Utilities

Comm., 140 Ohio St. 160, 42 N.E.2d 758 (1942); In re Guardianship of Love, 19 Ohio

St.2d 111, 113, 249 N.E.2d 794 (1969). The sole argument on appeal in this case

arises from the garnishment against Irm only, which arose from the verdict against her

only. Joseph has not been affected by the garnishment ruling. Accordingly, he is not a

proper party to this appeal, and the arguments herein are addressed on behalf of

appellant Irm Ziegler only.

       {¶3}   Her sole assignment of error asserts:

       {¶4}   “Did the assigned trial court judge act without subject matter jurisdiction,

abuse it’s [sic] discretion, create manifest injustice, structurally err, plain err, unlawfully

exercised judicial construction and/or is their [sic] ad hoc decision contrary to, conflicts

with, and/or involves a unreasonable application of clearly established federal law

entitling indigent pro se defendants (debtors) equal protection procedural due process

of law and due process access to the courts before unlawfully garnishing defendants

property/assets/debts obtained by plaintiffs/creditors through fraud and denial of right to

a fair trial in violation of state/federal law and the US Constitution?”

       {¶5}   We do not, however, reach the merit of appellant’s assignment of error on

appeal because it is rendered moot as a result of appellee’s satisfaction of judgment.

Wiest v. Wiegele, 170 Ohio App.3d 700, 2006-Ohio-5348, 868 N.E.2d 1040, ¶11 (1st

Dist.); Blodgett v. Blodgett, 49 Ohio St.3d 243, 245, 551 N.E.2d 1249 (1990); Hagood v.

Gail, 105 Ohio App.3d 780, 785, 664 N.E.2d 1373 (11th Dist.1995).

                                              2
       {¶6}   It is well established that satisfaction of a judgment renders an appeal

from that judgment moot. Wiest at ¶11. “‘Where the court rendering judgment has

jurisdiction of the subject-matter of the action and of the parties, and fraud has not

intervened, and the judgment is voluntarily paid and satisfied, such payment puts an

end to the controversy, and takes away * * * the right to appeal or prosecute error or

even to move for vacation of judgment.’ And if an appellant neglects to obtain a stay of

the judgment, the non-appealing party has the right to attempt to obtain satisfaction of

the judgment even though the appeal is pending. When ‘the non-appealing party is

successful in obtaining satisfaction of the judgment, the appeal must be dismissed

because the issues raised in the appeal have become moot.’” (Citations omitted.) Id.

       {¶7}   In Wiest, the Wiegeles did not voluntarily satisfy the judgment by making

payments. “Instead, Wiest was able to satisfy the judgment through garnishment of

funds from the Wiegeles' bank accounts. * * *.” Id. at ¶12. Thus, regardless of the

involuntariness of the satisfaction of judgment, the First District Court of Appeals

“dismissed the appeal because the issue had become moot—the case was over. No

further proceedings, * * * were possible.” Id. at ¶13.

       {¶8}   In this case, appellee filed its notice of satisfaction of judgment with the

trial court June 30, 2015, and the trial court issued its judgment entry July 8, 2015

acknowledging that the judgment against Irm Ziegler had been satisfied.          Because

these items were not properly before us, we ordered the trial court to supplement the

record on appeal, which it did.

       {¶9}   Upon a review of the supplemented record, this appeal is moot based on

satisfaction of judgment. Id. Thus, we cannot address appellant’s assignment of error

on appeal because our opinion would be purely advisory. Id.

                                             3
      {¶10} Accordingly, appellant’s assignment of error is moot and this appeal is

dismissed.



TIMOTHY P. CANNON, P.J., concurs,

COLLEEN MARY O’TOOLE, J., concurs in judgment only.




                                        4